DETAILED ACTION
	This Office Action is in response to the Election filed on January 18, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C (alleged claims 1-4, 6-8, and 18-23) in the reply filed on January 18, 2021 is acknowledged.  The traversal is on the ground(s) that claims 1-4 and 6-8 are at least readable on species C since the claims in question recite “a dopant region formed in at least a portion of the semiconductor pattern.”  This is not found persuasive because the claims do not read on “a dopant concentration of the upper region is greater than a dopant concentration of the lower region. The claims of each species represent different figures and embodiments as stated in the restriction. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub. 2006/0261386 A1) in view of Handa et al. (US Pub. 2019/0051685 A1)
In re claim18, Tanaka et al. shows (fig. 2) an image sensor comprising: a semiconductor substrate (201) of first conductivity type having a first surface and an opposing second surface; photoelectric conversion regions (208) of a second of conductivity type, two-dimensionally arranged in the semiconductor substrate; and a pixel isolation structure (203) extending from the first surface to the second surface and surrounding each of the photoelectric conversion regions, wherein the pixel isolation structure comprises: a semiconductor pattern (206) vertically penetrating the semiconductor substrate; and a sidewall insulating pattern (204) surrounding a sidewall of the semiconductor pattern. Tanaka shows all of the elements of the claims except wherein the semiconductor pattern includes an upper region adjacent to the first surface and a lower region adjacent to the second surface, and a dopant concentration of the upper region is greater than a dopant concentration of the lower region. Handa et al. shows (fig. 4B) an imaging device comprising a pixel isolation structure comprising a semiconductor pattern (122,128,152) vertically penetrating the substrate, wherein the 
In re claims 19-21 and 23, the combined references of Tanaka and Handa show all of the elements of the claims including the upper region is formed of doped poly-silicon and the lower region is formed of undoped polysilicon, the semiconductor pattern comprises a top surface spaced apart from the first surface and a bottom surface disposed at the same level as the second surface, and a contact plug connected to the upper region; and a conductive line connected to the contact plug. The combined device also includes a readout circuit layer disposed on the first surface and electrically connected to the photoelectric conversion regions and a micro lens array disposed on the second surface and including a plurality of micro lenses.

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feilchenfeld et al. (US 9,786,606 B2), Wang et al. (US Pub. 2019/0131478 A1), Yamashita (US 10,204,950 B1), Iwata (US 8,648,944 B2), and Miyanami (US Pub. 2012/0018617 A1) discloses various elements of the claims including the pixel isolation structures having the semiconductor patterns including upper and lower regions. Some of the references lack the teachings of sidewall insulating patters surrounding the semiconductor pattern or the specified dopant concentration of the upper region. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815